03-15-00075-CR


                       Tom Green County
                                      District Clerk
                                      Sheri W oodfin




112 W Beauregard                                                                         325-659-6579
San Angelo TX 76903                                                                 Fax - 325-659-3241




Date: March 17, 2015


Mr. Jimmy Stewart     Trial Attorney
Mr. Nathan Butler     Appellant Attorney
Mr. Courtland Crocker 3rd Court of Appeals

Attached is Two (2) Trial Court’s Certification of Defendant’s Right to Appeal. The Third Court of Appeals
has advised us in order to process the Clerk’s Record; they must have signatures by the Judge, Attorney
and Appellant. The Clerk’s Record has been rejected. We will be unable to file the Appellants record
with the Third Court of Appeals until said certificates are completed and returned.
Failure to complete these forms will result in the defendant’s appeal being affected.

Thank you for your time and attention to this matter.

Rebecca Douglas


Rebecca Douglas
District Clerk
Court Service Unit, Spvsr
325-659-6582 (Ext 305)